 BROOKLYN UNION GAS COMPANY361Apartfrom the foregoing inconsistent interpretation of criteria for good- andbad-faith dealings I view the subject matter herein to be clearly controlled by theSupreme Court's caution that collective bargaining is a function of the parties to beresolved by them without outside interferencesBad-faith bargaining is that conductin which a party engages when it has no real desire nor intent to reach an agreement.The facts supplied by General Counsel,however,provide ample evidence that anagreement was the objective of all parties.Under such circumstances it is not thefunction of the Board to dictate the manner in which, or the extent to which thisobjective is to be achieved?Upon consideration of the entire record herein,the briefs and arguments of theparties, and the foregoing findings and conclusions,IT IS HEREBY ORDERED, pursuant to Sections 102.25 and 102.35(h)8 of the Board'sRules and Regulations,Series 8, that Respondents'respective motions to dismiss thecomplaint be granted,and that the complaint be accordingly dismissed in its entirety.eN.L.It.B. v. AmericanNational InsuranceCo.,343 U.S. 395, 404;N.L.R.B. v. Insur-anceAgents'InternationalUnion, AFL-CIO (Prudential Ins.Co.), 361 U.S. 477.4N.L.R.B. v. InsuranceAgents' InternationalUnion,supra.8 SeeCherryRivet Company,97NLRB 1303, footnote 1.Brooklyn Union Gas CompanyandLocal 101,UtilityDivision,Transport Workers Union of America,AFL-CIO,Petitioner.Cases Nos. 2-PC-9689, 2-RC-9727, and 3-R'C-10853. October 11,1960SUPPLEMENTAL DECISION, ORDER, AND AMENDMENTOF CERTIFICATIONOn April 24, 1959, following a Board-directed election,' the Pe-titioner was certified as the collective-bargaining representative of allemployees of the Employer working. in and permanently assigned tooperations in the boroughs of Brooklyn and Queens, New York.2On March 23, 1960, the Petitioner filed a motion for clarificationin which it requested the Board to amend its certification to includeall employees of the Employer who were formerly employed byBrooklyn Borough Gas Company (herein called Brooklyn Borough),which company was consolidated with the Employer on June 1, 1959.In its motion, the Petitioner contends that such employees constitutean accretion to the unit for which it was certified. Thereafter, Local1869, International Brotherhood of ElectricalWorkers, AFL-CIO(herein called Local 1869), which is the recognized bargaining repre-sentative of the former employees of Brooklyn Borough, filed ananswer requesting dismissal of the Petitioner's motion or, in the al-ternative, a self-determination election.On April 24, 1960, the Boardremanded the proceeding to the Regional Director for a hearing.Hearings were held on May 26 and June 15, 1960. On June 17,1960, Local 1869 filed a petition in Case No. 2-RC-10853 in which it1123 NLRB 441 (Cases Nos. 2-RC-9689 and 2-RC-9727, referredto herein as theoriginal proceeding).2The appropriate unit excluded executives,superintendents,heads of departments,foremen, skilled technical employees in the chemical laboratories other thanthose whohavebymutual agreement in the past been included in the bargaining unit, confidentialemployees,guards, and all supervisors as definedin the Act.129 NLRB No. 38. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDrequested an election in a separate unit of all physical and office clericalemployees formerly employed by Brooklyn Borough.On June 17,the Regional Director issued an order consolidating Case No. 2-RC-10853 with Cases Nos. 2-RC-9689 and 2-RC-9727, and on July 6,1960, a further hearing was held on the consolidated cases 3Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers herein to a three-member panel [Chairman Leedom and Members Jenkins andFanning].Upon the entire record in this case, the Board finds :Prior to their consolidation, the Employer and Brooklyn BoroughGas Company were both engaged in the sale and distribution of gasin New York City. The territory serviced by the Employer extendedover a large part of the borough of Queens and all of the boroughof Brooklyn except for the area serviced by Brooklyn Borough.Brooklyn Borough's territory covered the remainder of Brooklyn,consisting chiefly of Coney Island, and was surrounded on three sidesby the Employer's territory (the fourth side bordering on the AtlanticOcean).Thus, the two companies were engaged in identical opera-tions in geographically contiguous territories.The Employeremployed approximately 2,679 physical and clerical employees inBrooklyn and Queens. These are the employees in the unit repre-sented by the Petitioner; they are covered by a collective-bargainingagreement effective until January 31, 1961.Brooklyn Borough em-ployed about 209 employees who were covered by its contract withLocal 1869 effective until May 31, 1960.4All Brooklyn Borough em-ployees were retained by the Employer.They possess similar skillsand perform the same duties as the Employer's "old" employees.After the consolidation, all Brooklyn Borough operations werebrought under the control and direction of the Employer's executiveand administrative organization, which is organized on a company-wide basis with no separate department or division for the ConeyIsland area formerly serviced by Brooklyn Borough.Administrative3UtilityWorkers Union of America, Local 1-2, AFL-CIO, appeared briefly on the firstday of the hearing but took no position on the issues.The Employer contends thatall its physical and clerical employees in the boroughs of Brooklyn and Queens should beincluded in a single unit and opposes a self-determination election among former BrooklynBorough employees4 The Employer has continued to apply the terms of its contract with the Petitioner tothe employees in its certified unit, and the Brooklyn Borough-Local 1869 contract to theformer Brooklyn Borough employees.Within limitations permitted by the latter con-tract, it has,however, extended to former Brooklyn Borough employees certain benefitspreviously available to its "old"employees,such as its stock-purchase,sales lead, andappliance discount purchasing plansOn March 22, 1960,the Petitioner requestedrecognition as representative of the former Brooklyn Borough employees on the groundthat they had been integrated into the unit for which it was certifiedOn March 23,Local 1869 proposed that the Employer enter into negotiations with it for a new agree-ment covering the former Brooklyn Borough employees.The Employer refused both re-quests and informed the Unions that it would abide by the status quo until the issuesraised by the Petitioner'smotion for clarification were resolved by the Board BROOKLYN UNION GAS COMPANY363and accounting procedures, including bill collecting and payroll, andemployees engaged therein, are centrally located and under commonoverall supervision.This is equally true of labor relations, employeetraining, laboratory work, meter repair work, and dispatching.Whileit is the Employer's policy to continue to employ employees in the areaswith which theyare familiarand where their homes are located, ithas transferred former Brooklyn Borough employees out of the ConeyIslandareaand its "old" employees into that area as operations requireand as requested by employees.At the time of the hearing, 200 formerBrooklyn Borough employees were working for the Employer.Seventy-five, or 37 percent, of them 5 have been permanently trans-ferred out of the Coney Island area to various locations throughoutthe Employer's establishment where they work side by side with, andunder the same overall supervision as, the Employer's old employees.Fifty-two, or approximately 30 percent; of the employees now work-ing in the former Brooklyn Borougharea areold employees of theEmployer, who work under the same overall supervision as formerBrooklyn Borough employees and, in many instances, the same imme-diate supervision.In addition, there has been considerable inter-change on a temporary basis, particularly among the physicalemployees such as meter readers, customer servicemen, street depart-ment employees (laborers, street mechanics, and ditching machineoperators), and plant equipment and construction workers.?The facts outlined above clearly show that the employees formerlyemployed by Brooklyn Borough have been integrated into the Em-ployer's establishment and operations in the same manner as werethe employees of Kings County Lighting Company, discussed in theBoard's Decision and Direction of Election in the original proceedingherein.Except for their membership in Local 1869, the former em-ployees of Brooklyn Borough are no longer identifiable as a separateunit.Under these circumstances, and in view of the geographicalcontiguity of the Brooklyn Borough territory with that of the Em-ployer, we find that it is merely an extension of the Employer'soperations, and that the employees formerly employed by BrooklynBorough are accretions to the unit of employees working in or per-manently assigned to the boroughs of Brooklyn and Queens repre-sented by the Petitioner."We find no merit in the request of Local6This figure includes 56 clerical and 19 physical employees.8 This figure includes 3 clerical and 48 physical employees.7The president of Local 1869 stated in a recent issue of that Union's publication, whichstatement he confirmed at the hearing herein, that"Our members are now working forthe Brooklyn Union Gas Company instead of the Brooklyn Borough. They work in prac-tically every section of Brooklyn-Coney Island, Canarsie,Greenpoint,Pearl and RemsenStreets, etc...There has been harmony among the workers on all occasions in spiteof the fact that members of both unions sit side by side and do the same work."8 Cf., the Board'sfinding in its original Decision and Direction of Election that theformer employees of Richmond Gas Company located on Staten Island retained theiridentification as a separate unit after that company was consolidated with the Employer,in view of their separate geographical location in the absence of substantial interchange, 364DECISIONSOF NATIONALLABOR RELATIONS BOARD1869 for a separate election among the former employees of BrooklynBorough based on their separate bargaining history for,as we havefound, they have lost their identity as a separate established unit andhave become merged with the Employer's other Brooklyn and Queensemployees.Therefore,as no question exists concerning the representa-tion of former Brooklyn Borough employees,we shall dismiss thepetition filed by Local 1869 herein.'However, weshall grant thePetitioner's motion and amend the description of its certified unit tospecifically include therein all employees of the Employerwho wereformerly employed by Brooklyn Borough Gas Company.10[The Board dismissed the petition in Case No.2-RC-10853.][The Board amended the certification of representativesin CasesNos. 2-RC-9689 and 2-RC-9727 issued on April 24,1959, toLocal 101,UtilityDivision,TransportWorkers Unionof America,AFL-CIO,to include all physical and office clerical employees of the Employerwho were formerly employed by Brooklyn Borough GasCompany andwho work in or are permanently assigned to the Employer's operationsin the boroughs of Brooklyn and Queens,New York.]BContinental Can Company,Inc,127 NLRB 286"The alternative request of Local 1869 made at the hearing and in its brief to theBoard, that an election be held among all employees in the certified unit is denied becausethere is a contract bar to an election in such a unit, and further because Local 1S69 hasnot demonstrated a sufficient petitioner's showing of interest and none of the other partieshas filed a petition for an election in such unitMartin-Burns Sportables,Inc.andLocal 1010,Retail EmployeesUnion of South Florida, Retail,Wholesale and DepartmentStore Union,AFL-CIO,Petitioner.Case No. 12-RC-.510.Octo-ber 11, 1960DECISION AND ORDER ON MOTION TO AMEND ORCLARIFY CERTIFICATIONIn a Decision and Direction of Election issued on June 16, 1959,the Board found that "all employees of the Employer at its retailstores in the Americana Hotel and the Fontainebleu Hotel, MiamiBeach,Florida,' including selling assistantmanagers, salesmen,bushelmen, and cashiers, but excluding office employees, guards, pro-fessional employees, and supervisors as defined in the Act" consti-tuted an appropriate unit.On October 28, 1959, following an electionand a Supplemental Decision and Direction dated October 12, 1959, inwhich the Local 1010, Retail Employees Union of South Florida,1The parties agreed to the two-store unitHowever,the Employer also operates storesin Palm Beach,Boca Raton,Fort Lauderdale,and Hollywood,Florida.129 NLRB No. 39.